Citation Nr: 0822878	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  05-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased evaluation for syncopal 
episodes of undetermined etiology, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from January 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in part, continued the 30 
percent disability evaluation for PTSD and a 40 percent 
disability evaluation for syncopal episodes of undetermined 
etiology.

In a February 2006 rating determination, the RO increased the 
veteran's PTSD evaluation from 30 to 50 percent, effective 
the date of his increased evaluation claim.  In a June 2007 
rating determination, the RO increased the veteran's 
disability evaluation for his PTSD from 50 to 70 parent, 
effective the date of receipt of his request for an increased 
evaluation.  

On his January 2005 substantive appeal form, the veteran 
checked the box indicating that he wished to appear at a 
Cental Office hearing before a Veterans Law Judge.  The 
requested hearing was scheduled for April 14, 2008, and the 
veteran failed to appear for the hearing without good cause.  



FINDINGS OF FACT

1.  The veteran's PTSD results in symptoms approximating 
total social and occupational impairment.

2.  The veteran has rare syncopal episodes that do not 
approximate episodes of major seizures averaging at least 1 
every 4 months, or at least 9 to 10 minor seizures weekly.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

2.  The criteria for syncopal episodes of undetermined 
etiology have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.121, 4.124a, Diagnostic 
Codes 8910, 8911 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As to the issue of an increased evaluation for PTSD, the VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

As it relates to the issue of an increased evaluation for 
syncopal episodes of undetermined etiology, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In a September 2003 letter VA informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  

An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  A reasonable person 
should have gleaned from that notice that he should submit 
all pertinent evidence in his possession.  He was thereby put 
on notice to submit relevant evidence in his possession and 
he was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third Dingess elements are also substantiated 
inasmuch as service connection has been established for the 
disabilities at issue.  The March 2006 letter discussed the 
criteria for the assignment of an effective dates and 
ratings.  
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The September 2003 letter told the veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The March 2006 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided VA examinations in 
which the impact of the disability on daily life was 
discussed.  These discussions should have put him on notice 
that such evidence was relevant to substantiating the claim.
The disability is not rated on the basis of specific 
laboratory findings or test results.  Hence additional notice 
was not required on the second element of Vazquez-Flores 
notice.
The March 2006 letter provided notice on the third Vazquez-
Flores notice element; and both VCAA letters provide examples 
of evidence that could be submitted to substantiate the 
claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations with 
regard to each issue.  

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

PTSD

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
71 to 80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id., see Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

All of the veteran's treatment and examinations have taken 
place at VA facilities

At the time of an April 2003 outpatient visit, the veteran 
said that he was unable to work as a truck driver anymore 
because of PTSD symptoms and medications that he had to take 
for those symptoms.  His PTSD symptoms were described as 
chronic and severe.  The examiner assigned a GAF score of 40.  
At the time of a July 2003 outpatient visit, a GAF score of 
45 was assigned.  

At the time of a September 2003 VA examination, the veteran's 
affect was noted to be blunted at first but then it became 
appropriate.  His mood was calm for the most part.  Thought 
content was organized and orientation was normal.  Memory, 
especially for dates, was hesitant.  The veteran faltered 
when asked about the age of his four children.  Insight and 
judgement were average and intelligence was average or 
slightly above.  The veteran denied hallucinations, 
delusions, or suicidal and homicidal ideations.  The veteran 
stated that a normal day consisted of staying at home, 
cleaning the house, and trying to prevent himself from 
"going crazy."  

An Axis I diagnosis of PTSD, chronic, moderate to severe, was 
rendered.  The examiner assigned a GAF score of 44.  He 
indicated that the veteran's physical problems with pain had 
overwhelmed his PTSD symptoms.  The GAF score included both 
physical and mental disabilities.  The veteran's vocational 
status was approaching that of total and permanent 
disability.  

At January and March 2004 outpatient visits, the veteran was 
noted to have chronic, severe, PTSD, with GAF scores of 50 
being assigned at each visit.  

In a January 2005 letter, the veteran's VA psychiatrist 
stated that she had been treating the veteran since June 
2003.  She indicated that the veteran had not been working at 
any time during the treatment period.  He continued to have 
bizarre dreams and poor sleep.  He was uncomfortable in 
unfamiliar situations and could not be in a group 
environment.  He was detached from his friends and family.  
He could not enjoy fishing or hunting, as he was bombarded 
with images of Vietnam.  Despite medication and attendance at 
a PTSD group, the veteran's symptoms had remained and caused 
a severe degree of impairment.  He was unable to work and 
this was not likely to change.  

At a March 2005 outpatient visit, the veteran was again noted 
to have severe chronic PTSD with a GAF score of 50.  Chronic 
severe PTSD was again recorded in September 2005.  

At the time of an October 2005 VA examination, the veteran 
was noted to be relatively quiet as compared to his wife.  He 
arose on occasion during the interview and walked about the 
office, even absent-mindedly thumbing through a magazine or 
two.  At one point, a moderate disturbance outside the office 
caused him to jump.  

The veteran and his wife had been married for 35 years.  His 
wife reported that the marriage had not been easy.  The 
veteran indicated that on a typical day he was bored and 
"crazy."  The veteran reported that he did not feel like 
doing anything.  He just laid around the house and slept.  
His wife stated that he "perked up" for two or three hours 
in the afternoon and "puttered around the yard."  He 
watched a lot of television, but the television watched him 
more than he watched it.  

The veteran denied a history of violence or assaultiveness.  
He also denied any suicidal attempts, delusions, or 
hallucinations.  There was no impairment of thought process.  
Eye contact was not continuous and he gazed out the window 
and at magazines during the course of the interview.  His 
wife indicated that she had to provide reminders with regard 
to personal hygiene.  He was oriented to time, person, and 
place.  His wife described his memory loss as "bad."  His 
rate and flow of speech was slow but relevant and logical.  
Cognition appeared to indicate a sound sensorium.  

The veteran denied panic attacks but endorsed depression.  
His sleep was not steady.  His wife said that she would not 
trust him with regard to competency based upon his memory 
loss and seizures.  The diagnosis was chronic severe PTSD 
with severe isolation, depression, and decreased physical 
activity.  The GAF score was 48.  

Subsequent to the examination, continued diagnoses of severe 
PTSD were rendered, with GAF scores of 50 being assigned. 

In a March 2007 addendum to the examination report, the 
October 2005 VA examiner he agreed with the findings of the 
veteran's VA treating physician with regard to his 
unemployability.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The Board notes that the veteran has not been employed at any 
time during the course of this appeal.  Although the veteran 
has numerous disabilities which contribute to his 
unemployability, he has been found to be more likely than not 
unemployable solely as result of his PTSD by his treating VA 
physician and by the most recent examiner. 

Furthermore, the veteran has been assigned GAF scores 
throughout the course of this appeal that are indicative of 
an inability to maintain employment.  

Outside of contact with his wife, the veteran has little or 
no contact with others and has been described as having 
severe isolation.  

There has also been no medical evidence submitted or received 
demonstrating that he can obtain or maintain employment with 
his current PTSD symptomatology.  C.F.R. §§ 4.7, 4.21.  While 
the veteran has maintained a social relationship with his 
wife, his impairment in this area with his total occupational 
impairment approximates the criteria for a 100 percent 
rating.  38 C.F.R. §§ 4.7, 4.21.

The Board finds that the veteran's PTSD has resulted in 
symptoms approximating total occupational and social 
impairment.  Thus, the criteria for a 100 percent disability 
evaluation have been met.  

Syncopal Episodes of Unknown Etiology

The veteran's service-connected syncopal episodes has been 
rated as analogous to epilepsy under 38 C.F.R. § 4.124a 
Diagnostic Code 8911. 

Under Diagnostic Code 8911, a confirmed diagnosis of epilepsy 
with a history of seizures is assigned a 10 percent rating.  
A 20 percent rating is assigned when there is at least 1 
major seizure in the last 2 years, or at lest 2 minor 
seizures in the last 6 months.  When there is at least 1 
major seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly a 40 percent 
rating is warranted.  A 60 percent rating is warranted when 
the disability averages at least 1 major seizure in 4 months 
over the last year, or 9 to 10 minor seizures per week.  An 
80 percent rating is assigned when the disability averages at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  A 100 percent rating is 
warranted when the disability averages at least 1 major 
seizure per month over the last year.  Id.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2). Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

On a September 2003 VA neurological examination, the veteran 
was noted to have had a history of infrequently recurring 
fainting spells, which had first occurred in 1972.  The 
veteran reported that these had occurred a couple of times 
since then.  The last occurrence was noted to have been two 
or three years ago.  Observers of these events did not 
describe shaking of the body.  The veteran revived in a few 
seconds feeling out of focus for the three to four minutes 
and was then able to get up and move on normally.  He also 
reported having multiple other brief episodes of seeing light 
colored spots and feeling slightly dizzy after getting up 
quickly from a chair in which he had been sitting for a long 
time.  He was not taking any medications for this condition.

A brief neurological examination was negative.  When getting 
out of the chair, the veteran did experience a brief 
perception of spots in front of his eyes and lightheadedness, 
which went way without falling.  A diagnosis of rare syncope 
episodes by history, which in the examiner's opinion were 
episodes of orthostatic hypotension as opposed to any kind of 
seizure disorder, was rendered.  

At the time of an August 2005 outpatient visit, the veteran 
reported a sensation of a hat being on his head.  He was 
noted to have had very complete testing with CT, MRI, 
carotids, EEG, VNG testing, echo, Holter monitor, and tilt 
table testing.  He had also been seen by cardiology and 
neurology.  There was no change at that time.  

At a September 2005 VA examination, the veteran reported no 
change in his clinical status since the previous 
examniantion.  He stated that he had had frequent 
intermittent feelings of lightheadedness since the early 
1970's, worse since the late 1990's, which were now present 
most of the time.  He also described the feeling of having a 
hat on his head.  This was not dizziness and he had not 
passed out or had a true syncope.  He denied any seizures.  
There had been an episode of chest pain which led to a 
negative cardiac workup.  He used no medications for this 
condition.  

The veteran was fully oriented, alert, and coordinated.  He 
walked with a limp due to a problem with one foot rather than 
the current issue.  Romberg was normal and there were no 
neurological abnormalities detected.  The examiner noted the 
August 2005 outpatient treatment record with regard to 
testing that had been performed.  The examiner stated that 
the veteran's symptoms could be viewed as part of his PTSD 
and somatization syndrome.  He reported that given the 
extensive neurological work-up that the veteran had had in 
recent years, it was his belief that the veteran had no 
detectable neurological disorder or diagnosis.  

Outpatient treatment records received subsequent to the 
examination note the veteran continuing to report having a 
sensation of a hat being on his head.  The veteran indicated 
that this had been unchanged for years.  

The record shows no episodes of syncope during recent years.  
While the veteran has reported feelings of lightheadedness 
when standing up from a seated position and feeling as if he 
had a hat on his head, symptoms equivalent to minor seizures 
have not been reported.  VA examiners have concluded after 
extensive testing that the veteran does not appear to have 
any neurological disorder, to include seizures.  

This evidence is against a finding that the veteran has a 
disability that approximates the criteria for an evaluation 
in excess of the current 40 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

The rating schedule is intended to evaluate average 
impairment in earning capacity resulting from disability.  
Ratings will be based as far as practicable on impairment in 
average earning capacity.  38 C.F.R. § 3.321(a), (b) (2007).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

There has been no contention, or evidence, that the rating 
schedule is inadequate to rate his disability.  The 
disability has manifested during the appeal period by 
relatively minor symptomatology and has not required any 
periods of hospitalization.  Referral for consideration of an 
extraschedular rating is not warranted.


ORDER

A 100 percent disability evaluation for PTSD is granted.  

An evaluation in excess of 40 percent for syncopal episodes 
of undetermined etiology is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


